Citation Nr: 0626091	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a neck disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for disabilities of the back and neck.  He 
responded with a timely Notice of Disagreement regarding 
these determinations, and subsequently perfected his appeal 
upon the filing of a timely substantive appeal.  In June 
2006, the veteran testified at the RO before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for disabilities of the 
neck and back, claimed to have resulted from a motor vehicle 
accident during military service.  At his June 2006 personal 
hearing, the veteran stated that shortly after service, in 
approximately 1971, he was treated for back and neck pain by 
"Dr. Thacker", a private physician.  The veteran also 
indicated that Dr. Thacker still practices medicine in the 
area.  As these potentially relevant medical treatment 
records have not yet been obtained, a remand is required to 
inform the veteran of the need to submit such evidence in 
support of his claims.  VA is obligated to inform the veteran 
of any medical or lay evidence not already of record which is 
necessary to substantiate the pending claim.  38 U.S.C.A. 
§ 5103 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request he submit the name and 
address, if available to him, of any 
medical care providers not yet of record, 
to include Dr. Thacker, who have provided 
him medical treatment for his back and/or 
neck.  The veteran should also be 
requested to submit forms authorizing VA 
to obtain such private treatment records.  
In the alternative, the veteran may obtain 
and submit these records, or any other 
relevant evidence in his possession, on 
his own behalf.  

2.  Thereafter, the RO should again 
consider the veteran's pending service 
connection claims for disabilities of the 
neck and back in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



